Citation Nr: 0317054	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-04 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for an upper back [cervical segment of the spine] 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his friends


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, that held that new and material evidence 
had not been submitted to reopen claims seeking entitlement 
to service connection for an acquired psychiatric disorder 
and an upper back/neck disability.  

In December 1999, the Board remanded the case to the RO for 
additional development.  The development has been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  Service connection for a disability of the upper back and 
neck was denied by the agency of original jurisdiction in a 
January 1961 decision on the basis that this disorder was not 
shown in service and that manifestations and symptoms 
associated with the upper back and neck were determined to be 
psychiatric in nature.  

3.  The evidence received subsequent to the January 1961 
rating decision includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and personal hearing testimony.  This evidence is cumulative, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  Service connection for a psychiatric disorder was denied 
by the agency of original jurisdiction in a January 1961 
decision on the basis that the diagnosed mental disorder was 
developmental and/or constitutional, and as such, not a 
disease for which service connection could be granted.  

5.  The evidence received after the January 1961 rating 
decision includes evidence reflecting the presence of a 
current mental disorder and evidence showing an acquired 
anxiety disorder diagnosed shortly after service discharge.  
It is not duplicative or cumulative, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1961 rating decision denying entitlement to 
service connection for a disability of upper back and neck is 
final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, 
Supp. 1961); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an upper back 
and neck disability has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (effective prior to 
August 29, 2001).

3.  The January 1961 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 
1961); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002). 

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the various rating decisions since 
1996, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the Board Remand of 
December 1999.  The Board concludes that the discussions in 
the rating decisions, the SOC, the SSOCs, and the Board 
remand adequately informed the veteran of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran 
has submitted numerous statements and proffered testimony in 
conjunction with his claim.  Moreover, VA has obtained the 
medical records from various VA medical facilities and it has 
attempted to obtain any private medical records that the VA 
has been given noticed thereof.  VA has not been given notice 
by the veteran of relevant available medical or other 
evidence that might be obtained by the VA for the processing 
of this claim.

Additionally, during the RO hearing testimony, the veteran 
had the opportunity to explain in detail his contentions.  
The veteran has proffered written statements detailing his 
claim.  He has not suggested or insinuated that other 
evidence was available to support the claim.  Moreover, the 
veteran was also provided a March 2003 letter that explained 
the VCAA, notified him of the evidence he needed to supply 
and what the VA would do in order to complete the veteran's 
application for benefits.  Since all relevant evidence has 
been gathered and no evidence has been identified that either 
the veteran or VA could attempt to attain, there is no need 
for further development.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
required the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R § 3.156(a) 
(2002)).  This amendment to 38 C.F.R. § 3.156(a) (2002) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Since the veteran's 
request to reopen his claim of entitlement to service 
connection was filed before that date, the amended regulation 
does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Reopening the claim no 
longer requires a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

I.  Upper Back and Neck Disability

The veteran contends that he is entitled to service 
connection for a neck and upper back disability.  He avers 
that while he was in service, he injured his upper back and 
neck, and that he has continued to suffer from said 
disability since service, and that he should receive VA 
benefits for this disorder.

The veteran was denied service connection for the residuals 
of a back injury of the upper back and neck in January 1961.  
The decision was based upon the veteran's service medical 
records and his application for benefits.  Upon denying the 
veteran's claim, the agency of original jurisdiction noted:
	
There were complaints of upper back and 
shoulder pains in October 1959 and it was 
shown that these were considered to be 
psychic in origin and there was also an 
impression that he had bursitis but a 
diagnos[i]s of bursitis was not made.  
There is no evidence of a back injury 
during service.

The veteran was notified of the decision in February 1961.  
He did not appeal that decision ; hence, it became final.  38 
U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 
1961); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002). 

In order to reopen the claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran's 
neck and upper back disorder began during service or that any 
current pathology was medically related to his period of 
service.

When the agency of original jurisdiction denied service 
connection in January 1961, the decision was based on the 
veteran's service medical records and the application for 
benefits.  Since then, the veteran has submitted written 
statements, VA medical treatment records, and private medical 
records.  He has also provided testimony before a VA hearing 
officer.  Yet, while the medical records have confirmed a 
current diagnosis of an upper back and neck disorder, they 
have not suggested that this disability began in or was the 
result of his military service.  The only evidence linking 
the veteran's current disability with his military service 
are the assertions made by the veteran himself.  
Notwithstanding their recent submission, the veteran's 
written and oral statements are essentially cumulative and 
have been previously seen and reviewed by the VA.

Since the evidence received since the January 1961 rating 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  Thus, the veteran's attempt 
to reopen his claim for service connection for an upper back 
and neck disability must fail.  

II.  Psychiatric Disorder

The veteran has also contended that he is entitled to service 
connection for a psychiatric disorder.  He maintains that he 
developed a mental disorder while he was in service, that he 
was treated for said disorder, that he continued to suffer 
from the disability after he was released from active duty, 
and that he now suffers from the same psychiatric condition.  

The veteran was denied service connection for a psychiatric 
disorder in a rating decision, dated in January 1961.  The 
agency of original jurisdiction, in its decision, noted that 
while the evidence did show that the veteran received 
treatment for psychiatric symptoms and manifestations while 
in the military, the veteran was not shown to have a ratable 
disability when he applied for benefits.  Instead, the agency 
of original jurisdiction concluded that while the veteran was 
in service and thereafter, he was suffering from 
maladjustment along with a situational and cyclothymic 
personality disorder.  As such, these were considered to be 
constitutional or developmental abnormalities that were not 
disabilities under the law for which compensation could be 
made.  It thus denied the veteran's claim.  The date of that 
decision was January 1961.  The veteran was notified of that 
decision but did not perfect his appeal; hence, that decision 
became final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 
(1956, Supp. 1961); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

When the agency of original jurisdiction denied service 
connection in January 1961, it based the decision on the 
veteran's service medical records and his application for 
benefits.  Since then, the veteran has submitted written 
statements, VA medical treatment records, Social Security 
Administration records/reports, and private medical records.  
In particular, the Board notes that the veteran submitted 
private medical records showing treatment for an anxiety 
reaction - the records are dated October 1960.  This was six 
months after the veteran was discharged in February 1960.  
The veteran has also submitted documents showing that he 
continues to experience symptoms and manifestations 
suggestive of a psychiatric disorder.  

This evidence of chronic psychiatric disorder and treatment 
therefor immediately following service is new.  It was not of 
record in 1961.  It is so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for an acquired psychiatric 
disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  Hence, the claim 
will be remanded for the purpose of obtaining a medical 
determination concerning the etiology of the veteran's 
current mental disorder.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for an upper back 
and neck disorder has not been submitted, and the appeal is 
denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this instance, a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one should be 
accomplished in regards to the veteran's claim for service 
connection for an acquired psychiatric disability.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all VA Medical Centers from which he 
has received treatment for his 
psychiatric disorder since October 1996, 
to the present, and to provide the 
approximate dates of treatment.  Obtain 
and associate with the claims file all VA 
treatment records of which the veteran 
provides notice.  

Ask the veteran for the names, addresses, 
and approximate dates of treatment from 
all private medical care providers who 
have treated him for his psychiatric 
disorder, since October 1996, to the 
present.  Ask the veteran to provide an 
appropriate release for each private care 
provider. Request the veteran's private 
treatment records for his claimed 
disorder from the medical care providers 
he identifies.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist who has 
not previously examined him to determine 
the correct diagnosis of any psychiatric 
disorder that may be present.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  If the examiner 
determines that the veteran has any 
psychiatric disorder, the examiner should 
determine the relationship of any current 
disorder with the anxiety reaction 
diagnosed in 1960 and the symptoms the 
veteran suffered therefrom while he was 
in service.  

The examiner is asked to discuss the 
etiology of the current mental disorder, 
and he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not that any found psychiatric disorder 
is related to the veteran's military 
service.  If a conclusion cannot be made 
concerning whether any found psychiatric 
disorder is related to the veteran's 
military service, the examiner should 
then discuss the likely etiology of the 
found disability.

3.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should adjudicate the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disability.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


